DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments filed January 4, 2022 have been fully considered but are not persuasive. Applicant argues that Perez in view of Cosentino allegedly fails to disclose or suggest a controller configured to "acquire biological information including one or more of a heart rate and a breathing rate of the patient based on the biological signal received from the motion sensor" and "record, in response to receipt of a data output command, the biological information determined to be accurate,” as now recited in the independent claims. The Examiner respectfully disagrees because Perez teaches both of these limitations. Specifically, 
	Although not relied upon in the rejections below at this time, attention is further directed to US 2010/0168812 A1 Blomqvist (newly cited in this action) which further illustrates that it was known to collect and store certain physiological data (including heart rate) only during sleep, due to the increased reliability of such data during sleep (see e.g. Para. [0027] and claims 23-25). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 recites the limitation "the determining unit.”  There is insufficient antecedent basis for this limitation in the claim. It appears that this may have been intended to recite “the controller,” since the controller performs the determining step.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-9, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0276227 to Perez (hereinafter “Perez”) in view of US 2015/0106124 A1 to Cosentino et al. (hereinafter “Cosentino”).
	Regarding Claims 7 and 22, Perez teaches:
(see e.g. motion analyzer 546 in FIG. 5A which receives data from motion sensor 555); 
a user interface including a display (see e.g. display 171 discussed in Para. [0039])
a controller (see generally snore detector 522 in FIG. 5A; also see motion analyzer 546 and window determinator 542) configured to acquire biological information including one or more of a heart rate and a breathing rate of the patient based on the biological signal received from the motion sensor (see generally Paras. [0058] (“… A window can be established based on a user characterizer 544, a timer 545, and/or a motion analyzer 546 …”) and [0059]; the “biological information including … breathing rate” is at least the combination of a user’s snoring sound simultaneously occurring during a user’s valid movement window, i.e. since snoring sounds are inherently related to and indicative of breathing rate – e.g. see 501 in FIG. 5A), determine whether or not the biological information acquired from the biological signal received from the motion sensor during a first time period is accurate biological information based on whether the patient is determined to be sleeping during the first period (see e.g. Paras. [0058]-[0059], particularly “… A window can be established based on a user characterizer 544, a timer 545, and/or a motion analyzer 546 …” in Para. [0058] and “In some embodiments, different ranges of motion can be associated (e.g., empirically or by prediction) with different stages of sleep. As such, motion analyzer 546 can determine one or more stages of sleep, and then can determine the validity of a sound as a snoring sound based on the level or amount of motion detected by motion sensor 555, which can be disposed in a wearable device. In other embodiments, a timer 545 is configured to facilitate a window during which snoring sound data is validated based on approximate reoccurring times in one or more sleep cycles when snoring is likely to occur” in Para. [0059], i.e. the “biological information” is a snoring sound occurring during a valid movement window, which can further be determined to be accurate, i.e. validated, based on whether the patient is also determined to be sleeping by the timer), and record, in response to receipt of a data output command, the biological information determined to be accurate (see e.g. “memorializing or otherwise recording the various aspects of the snoring/other sleep disturbance to analyze at a later time, and other like actions” in Para. [0025] and “user characterizer 544 can enable characterization of the acoustic signal as the snoring sound (e.g., by providing a window as generated by window determinator 542)” in Para. [0058] and “window determinator 542 can validate sounds and acoustic signals as snoring sounds based on data generated by one or more of a user characterizer 544, a timer 545, and/or a motion analyzer 546” in Para. [0059]; the notion of validating data necessarily implies the storage/recording of that data, particularly with some kind of tag that identifies it as validated; furthermore, this act of storage must necessarily be the result of some kind of “command,” whether it be pre-programmed or input by a user, etc.).
	Perez fails to specifically teach “control the display of the user interface to change the display of the biological signal and the biological information in accordance with whether or not the biological information is determined to be accurate, wherein the display is configured (see e.g. Para. [0074] of Cosentino). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s filing date to modify Perez to specifically display all of the collected and calculated data (i.e. both the more and less accurate data, or rather the validated and non-validated data) because it would advantageously allow a human viewer to see all of the relevant physiological data possessed by the system and make conclusions that might not be possible by a processor alone, and furthermore to display the data differently as it would help a human viewer quickly distinguish between the validated and non-validated data. 

Regarding Claim 8, see generally Paras. [0058]-[0059] of Perez, including e.g. “at least within a range of tolerance (e.g., up to 40% deviation from what is expected, for at least one criterion, such as amplitude). The range of tolerance represents allowable deviation of 

	Regarding Claims 9 and 11, see Paras. [0058]-[0059] of Perez, particularly the discussion of the “window determinator” 542.

Claim 8 is also rejected under 35 U.S.C. 103 as being unpatentable over Perez in in view of Cosentino in view of US 2016/0081615 to Chen (hereinafter “Chen”).
Regarding Claim 18, Perez in view of Cosentino is considered to render obvious this claim as explained above. However, in the interest of being thorough, another reference, Chen, teaches a similar sleep detection device in which a biological signal is measured to evaluate whether the user is asleep, and specifically the variation of the signal is compared to a variation threshold and a sleep state is determined if the variation is under the threshold (see e.g. Para. 9 of Chen). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perez in view of Cosentino to further specifically calculate the variation of the biological signal and compare it to a threshold to determine whether the user is asleep, as taught in Chen, because Chen teaches that this is a suitable way to distinguish between signal variations which are likely seen during sleep versus signal variations which are more likely to indicate an awake state. 

s 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Cosentino in view of US 2007/0118054 A1 to Pinhas et al. (hereinafter “Pinhas”).
	Regarding Claim 17, Perez in view of Cosentino teaches the device of claim 7 discussed above (which shares many limitations with claim 17), but fails to specifically teach a bed, a mattress, and that the sensor configured to detect the biological signal is between the bed and mattress.
	Another reference, Pinhas, teaches a sleep diagnostic device including a bed and mattress (see e.g. FIG. 1) including various sensors between the bed and mattress including sound and motion sensors (see e.g. “system 10 comprises another type of sensor, such as an acoustic sensor attached or directed at the subject's face, neck, chest, and/or back or placed under the mattress” in Para. 176, “the acoustic sensor 110 is implemented with a membrane such as that usually present in a stethoscope in order to efficiently sense the audio signal. This membrane can be placed under a mattress, mattress pad or mattress cover” in Para. 204, motion sensor 30 is implemented as an accelerometer that is mounted on the body of subject 12, implanted in the body, or in a contact-less manner under the mattress, mattress pad, mattress cover, or in the pillow” in Para. 340; also see e.g. Paras. 379, 428, 430, 439 and 443). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perez in view of Cosentino to further include a bed and mattress with sensors positioned between the bed and mattress, as taught by Pinhas, because Perez is concerned with analyzing data during sleep which ordinary occurs on a bed, and the 

	Regarding Claim 18, see e.g. “at least within a range of tolerance (e.g., up to 40% deviation from what is expected, for at least one criterion, such as amplitude). The range of tolerance represents allowable deviation of snoring sounds from criteria for data 527 representing snoring sound profiles, while still indicating a snoring condition is present” in Para. [0058] of Perez.

Regarding Claims 19 and 21, see Paras. [0058]-[0059] of Perez, particularly the discussion of the “window determinator” 542.

Claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Perez in in view of Cosentino in view of Pinhas in view of US 2016/0081615 to Chen (hereinafter “Chen”).
Regarding Claim 18, Perez in view of Cosentino and Pinhas is considered to render obvious this claim as explained above. However, in the interest of being thorough, another reference, Chen, teaches a similar sleep detection device in which a biological signal is measured to evaluate whether the user is asleep, and specifically the variation of the signal is compared to a variation threshold and a sleep state is determined if the variation is under the threshold (see e.g. Para. 9 of Chen). Accordingly, it would have been obvious to one of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blomqvist: see Para. [0027] and claims 23-25;
Suzuki: see Para. [0088].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792